Citation Nr: 0327698	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  01-09 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II.

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to an increased rating for service-connected 
adjustment disorder, currently evaluated as 30 percent 
disabling.

4.  Entitlement to an increased rating for service connected 
sinusitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active service from August 1943 to March 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In April 2001, the RO denied the veteran's claims 
of entitlement to service connection for diabetes mellitus, 
Type II, and entitlement to an increased rating for service 
connected sinusitis, evaluated as 10 percent disabling.  The 
RO also granted the veteran's claim of entitlement to an 
increased rating for service-connected chronic adjustment 
disorder, evaluated as 0 percent disabling, to the extent 
that it increased the rating for this disability to 10 
percent.  The veteran appealed the denial of service 
connection and the increased rating issues.  In October 2002, 
the RO denied the veteran's claim of entitlement to service 
connection for coronary artery disease, and the veteran has 
appealed.  In October 2002, the RO also increased the 
veteran's rating for his chronic adjustment disorder to 30 
percent disabling.  However, since this increase did not 
constitute a full grant of the benefit sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).

A review of the claims file shows that in the veteran's 
claim, received in September 2000, the veteran's 
representative raised the issue of entitlement to service 
connection for residuals of a groin injury, and a left leg 
injury.  In a statement, received in July 2002, the veteran's 
representative raised the issue of entitlement to restoration 
of a 50 percent rating for service-connected psychiatric 
disorder.  These issues have not been adjudicated by the 
agency of original jurisdiction, and are referred to the RO 
for appropriate action.  


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that any other notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).

2.  The RO should request an examination 
to determine the nature and extent of the 
veteran's diabetes mellitus.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's diabetes mellitus was 
manifested during his service.  The 
examiner should provide a rationale for 
all opinions.  The claims folder must be 
provided to the examiner for review.

3.  The RO should request an examination 
of the veteran's heart to determine the 
nature and extent of any and all heart 
disorders, to include hypertension.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any heart disorder was caused or 
aggravated by his service.  The examiner 
should provide a rationale for all 
opinions.  The claims folder must be 
provided to the examiner for review

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any of the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



